Citation Nr: 0125209	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veteran's Affairs disability benefits on behalf of the 
veteran's former spouse.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957 and from August 1969 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in January 2001, in which the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim of 
entitlement to an apportionment of the veteran's VA 
disability benefits.  The appellant subsequently perfected an 
appeal of that decision.  


REMAND

While the claim was pending, 38 U.S.C.A. § 5100 et seq. was 
amended, effective for all pending claims, to eliminate the 
requirement that the claimant submit a well-grounded claim in 
order to trigger VA's duty to assist, and to establish 
certain duties of notification and assistance.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), to be codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of her claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
Id.

After the appellant's appeal was certified to the Board for 
review, documentation was received from the appellant 
appointing the Puerto Rico Public Advocate for Veterans 
Affairs as her accredited representative.  Given that the 
claim was already at the Board, the Puerto Rico Public 
Advocate for Veterans Affairs has not had the opportunity to 
review the evidence and render a written statement on the 
appellant's behalf.  Accordingly, to proceed with a 
determination of this claim on appeal would be in violation 
of the appellant's due process rights.  See generally 
38 C.F.R. § 20.602 (2001).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should forward the claims file 
to the Puerto Rico Public Advocate for 
Veterans Affairs and have them prepare a 
written statement on behalf of the 
appellant.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 and 
the newly promulgated regulations is 
completed.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), to be codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001); 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  

3.  If the benefit sought on appeal 
remains denied, the veteran, the appellant 
and their respective representatives, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran and the appellant need 
take no action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




